NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-2088-17T3
                                                                     A-2149-17T3

ADAM BAK and AVA
POLANSKY BAK,

          Plaintiffs-Appellants,

v.

ROBERT and JANET MCEWAN,
BOB MCEWAN CONSTRUCTION
CORP., TAMKO BUILDING
PRODUCTS, TRI-STATE
INSPECTION SERVICES, LLC,
JOE MAGGIO CONCRETE &
MASONRY, DENNIS GRANT
CONSTRUCTION CO., A & A
EXTERIORS, INC., GIAMIKE,
INC.,

          Defendants-Respondents,

and

DUNN & DUNN, INC., and
PELLA WINDOWS,

     Defendants.
____________________________
CUMBERLAND MUTUAL
INSURANCE COMPANY, INC.,

     Plaintiff,

v.

ROBERT and JANET MCEWAN,
BOB MCEWAN CONSTRUCTION
CORP., TAMKO BUILDING
PRODUCTS, TRI-STATE
INSPECTION SERVICES, LLC,
DUNN & DUNN, INC.,
JOE MAGGIO CONCRETE &
MASONRY, DENNIS GRANT
CONSTRUCTION CO., A & A
EXTERIORS, INC., GIAMIKE,
INC., and PELLA WINDOWS,

     Defendants.


ADAM BAK and AVA POLANSKY
BAK,

     Plaintiffs,

v.

ROBERT and JANET MCEWAN,
TAMKO BUILDING
PRODUCTS, TRI-STATE
INSPECTION SERVICES, LLC,
DUNN & DUNN, INC., and
PELLA WINDOWS,

     Defendants,


                                A-2088-17T3
                            2
and

BOB MCEWAN
CONSTRUCTION CORP.,

      Defendant-Appellant,

and

JOE MAGGIO CONCRETE &
MASONRY, DENNIS GRANT
CONSTRUCTION CO., A & A
EXTERIORS, INC., GIAMIKE, INC.,

      Defendants-Respondents.


CUMBERLAND MUTUAL
INSURANCE COMPANY, INC.,

      Plaintiff,

v.

ROBERT and JANET MCEWAN,
BOB MCEWAN CONSTRUCTION
CORP., TAMKO BUILDING
PRODUCTS, TRI-STATE
INSPECTION SERVICES, LLC,
DUNN & DUNN, INC.,
JOE MAGGIO CONCRETE &
MASONRY, DENNIS GRANT
CONSTRUCTION CO., A & A
EXTERIORS, INC., GIAMIKE,
INC., and PELLA WINDOWS,

      Defendants.


                                      A-2088-17T3
                                  3
Argued (A-2088-17) and Submitted (A-2149-17)
February 6, 2020 – Decided June 24, 2020

Before Judges Alvarez and DeAlmeida.

On appeal from the Superior Court of New Jersey, Law
Division, Morris County, Docket Nos. L-0394-14 and
L-2255-15.

Francis A. Kirk argued the cause for appellants Adam
Bak and Ava Polansky Bak in Docket No. A-2088-17
(Tesser & Cohen, attorneys; Francis A. Kirk, on the
briefs).

Robert W. Bannon, II, argued the cause for respondent
Bob McEwan Construction Corp. in Docket No. A-
2088-17 (appellant in Docket No. A-2149-17) (Welby,
Brady & Greenblatt, LLP, attorneys; Robert W.
Bannon, II, on the briefs).

Linton W. Turner, Jr., argued the cause for respondents
Robert and Janet McEwan in Docket No. A-2088-17
(Mayfield, Turner, O'Mara & Donnelly, PC, attorneys;
Linton W. Turner, Jr., on the brief).

Edward J. Fanning, Jr., argued the cause for respondent
TAMKO Building Products, Inc. in Docket No. A-
2088-17 (McCarter & English, LLP, attorneys; Edward
J. Fanning, Jr., of counsel and on the brief; Ryan A.
Richman, on the brief).

Elizabeth F. Lorell argued the cause for respondent Tri-
State Inspection Services, LLC in Docket No. A-2088-
17 (Gordon Rees Scully Mansukhani LLP, attorneys;
Elizabeth F. Lorell and JoAnna M. Doherty, of counsel
and on the brief).



                                                           A-2088-17T3
                           4
           Michael F. Brandman argued the cause for respondent
           Joe Maggio, LLC (Weiler & Brandman, attorneys;
           Michael F. Brandman, on the briefs).

           Frank J. Kunzier argued the cause for respondent
           Dennis Grant d/b/a Dennis Grant Construction
           Company (Zimmerer, Murray, Conyngham & Kunzier,
           attorneys; Frank J. Kunzier, of counsel and on the
           briefs; Sidney E. Goldstein, on the briefs).

           Peter A. Gaudioso argued the cause for respondent
           A&A Exteriors, Inc. (McElroy, Deutsch, Mulvaney &
           Carpenter, LLP, attorneys; Peter A. Gaudioso, of
           counsel and on the briefs).

           Marc A. Deitch argued the cause for respondent
           Giamike, Inc. (Kent & McBride, attorneys; Marc A.
           Deitch, on the brief).

PER CURIAM

     Plaintiffs Adam Bak and Ava Polansky Bak filed suit against defendants

Robert and Janet McEwan (the McEwans), the general contractor Bob McEwan

Construction Corporation (BMCC), the subcontractors involved with the

construction of the home at issue, and the home inspectors. On November 30,

2017, the trial judge granted summary judgment to some defendants, and on

December 1, 2017, granted the remaining motions and cross-motions for

summary judgment. He also dismissed all cross-claims. We now affirm, except

that we reverse and remand the order granting defendant Giamike, Inc.

(Giamike) summary judgment against BMCC, and the orders dismissing

                                                                    A-2088-17T3
                                    5
BMCC's cross-claims against A&A Exteriors, Inc. (A&A), Giamike, Dennis

Grant d/b/a Dennis P. Grant Construction Company (Grant), and Joe Maggio,

LLC (Maggio).

      Plaintiffs bought a home from the McEwans for $2.8 million in August

2012. The McEwans had occupied the premises since 2005. During Superstorm

Sandy, the roof was damaged and water leaked into the home, although plaintiffs

alleged they experienced water leaks prior to the storm. After retaining various

consultants and experts, they eventually gutted the house, ultimately

demolishing it in May 2015. They have since commenced construction of a new

23,000 square foot home.

                                       I.

      Plaintiffs' complaint alleged multiple causes of action, including

negligence, breach of warranties, misrepresentation, fraudulent concealment,

product liability, and consumer fraud against the various defendants. BMCC

filed cross-claims against its subcontractors for indemnification and

contribution.




                                                                        A-2088-17T3
                                       6
      On April 15, 2015, plaintiffs 1 filed the first amended complaint against

the following defendants: the McEwans; BMCC; TAMKO Building Products,

Inc. (Tamko); Tri-State Inspection Services, LLC (Tri-State); Dunn & Dunn,

Inc. (Dunn);2 Maggio; Grant; A&A; Giamike; and Pella Windows (Pella). The

complaint specifically alleged the following counts: breach of contract against

the McEwans (count one); breach of implied warranty of habitability against the

McEwans and BMCC (count two); breach of implied warranty of workmanlike

construction against BMCC (count three); breach of implied warranty of fitness

for intended purpose against BMCC and the McEwans (count four); negligence

against all defendants (count five); general contractors' negligence against

BMCC (count six); home inspector's breach of contract against Tri-State (count

seven); breach of the covenant of good faith and fair dealing against the

McEwans (count eight); knowing misrepresentation against the McEwans

(count nine); negligent misrepresentation against the McEwans (count ten);

fraudulent concealment in the sale of real estate against the McEwans (count

eleven); product liability in the form of defective design against BMCC and


1
   For ease of reference, this opinion will use plaintiffs' first names when
referring to them individually.
2
  Plaintiffs represent that Dunn became defunct and did not participate in the
action.
                                                                       A-2088-17T3
                                      7
Tamko (count twelve); product liability in the form of manufacturing defect

against Tamko (count thirteen); product liability in the form of breach of

warranty against BMCC and Tamko (count fourteen); and a violation of the

Consumer Fraud Act (CFA), N.J.S.A. 56:8-1 to -224, against all defendants

(count fifteen).

                                       II.

      On September 5, 2014, BMCC filed an order to show cause with

temporary restraints, seeking to enjoin plaintiffs from altering, modifying, or

demolishing the home.       On September 15, 2014, the court held a case

management conference, during which plaintiffs advised that demolition was

scheduled in approximately thirty days but that they would be able to obtain a

preliminary expert report identifying the structural and other defects. Once the

report was prepared, defendants could inspect the residence with their respective

experts. Plaintiffs also represented that, before demolition, they would provide

timely notice to defendants, who could be present during demolition. Based

upon that agreement, BMCC withdrew the order to show cause.

      On September 22, 2014, the trial court memorialized the agreement in an

order. It stated plaintiffs would produce a preliminary expert report and afford




                                                                         A-2088-17T3
                                       8
defendants a period of ten days after receipt to inspect the property and

undertake testing.

      Tamko and BMCC filed motions to dismiss for failure to state a claim

pursuant to Rule 4:6-2(e). On February 6, 2015, the trial court granted Tamko's

motion in part, dismissing the negligence claim (count five) with prejudice. The

trial court granted BMCC's motion to dismiss in part, dismissing plaintiffs'

claims for breach of implied warranty of habitability (count two), defective

design product liability (count twelve), and product liability breach of warranty

(count fourteen), with prejudice. The court also dismissed the CFA claim (count

fifteen) against Tamko and BMCC without prejudice.

      On February 17, 2015, BMCC filed its answer to the complaint. BMCC

asserted the following cross-claims against co-defendants Maggio, Grant, A&A,

and Giamike: contractual indemnification, contribution, and common law

indemnification.     Subcontractor defendants filed answers in July 2015

(Giamike), May 2015 (Grant), March 2015 (A&A), and July 2014 (Maggio). By

February 2017, both Pella and Giamike had settled with plaintiffs.

      After the court rescheduled trial for December 11, 2017, twenty-three

motions and cross-motions were filed by the parties. The motions were filed




                                                                         A-2088-17T3
                                       9
over a two-month period and were adjourned by the court to November 17, 2017,

to be heard simultaneously.

      On September 15, 2017, Tamko filed a motion for summary judgment

seeking dismissal of plaintiffs' remaining claims for alleged breach of warranty,

design defect, and manufacturing defects.

      On October 3, 2017, Giamike filed a cross-motion for summary judgment

dismissing all cross-claims asserted by BMCC. It requested oral argument if

opposition to the motion was submitted.

      BMCC filed opposition to Giamike's cross-motion for summary judgment

on November 7, 2017, requesting an order denying Giamike summary judgment

and also awarding BMCC summary judgment that Giamike was required to

defend and indemnify. A&A, Grant, and Maggio each submitted a letter to the

court on November 9, 2017, seeking to be heard on Giamike's indemnification

motion. Defendants had until October 13, 2017, to file all their motions, a

deadline set with consent of all counsel.

      On October 10, 2017, the McEwans filed motions for summary judgment

as to liability, plaintiffs' lack of proof of damages, and plaintiffs' failure to

mitigate damages. On October 31, 2017, BMCC, Maggio, A&A, and Tamko all




                                                                         A-2088-17T3
                                      10
filed cross-motions joining the McEwans' motions for summary judgment for

plaintiffs' lack of proof of damages and plaintiffs' failure to mitigate damages.

      Also on October 10, 2017, BMCC filed a motion for sanctions and

dismissal based on plaintiffs' spoliation of evidence due to the demolition of the

structure. Tri-State, Maggio, A&A, and Tamko all filed cross-motions joining

the spoliation motion. On October 13, 2017, BMCC filed a motion for summary

judgment based on the statute of limitations and other defenses. Maggio and

A&A both filed cross-motions on October 31, 2017, joining this motion for

summary judgment as well.

      On October 13, 2017, Tri-State moved for summary judgment on

plaintiffs' negligence, breach of contract, and CFA claims. Maggio also filed a

motion for summary judgment.

      On November 6, 2017, plaintiffs' counsel filed a letter with the trial judge

requesting, with the consent of defendants' counsel, an adjournment until

December 1, 2017, or December 15, 2017, of the summary judgment motions

filed by Maggio, Tri-State, and A&A. Also on that date, plaintiffs' counsel filed

a letter with the civil presiding judge requesting, with consent of all counsel, an

adjournment of the December 11, 2017, trial date because of the numerous

pending summary judgment motions. This request was denied.


                                                                           A-2088-17T3
                                       11
      On November 9, 2017, BMCC submitted a letter to the court noting that

subcontractor defendants sought relief from BMCC's cross-claims in their

motions seeking summary judgment relief against plaintiffs. BMCC, as a result,

requested that its cross-claims be adjudicated at trial or during post-trial motion

practice to allow "for all parties to be heard on the issues related to the" cross-

claims.

      On November 15, 2017, Giamike's counsel filed a letter confirming that

the cross-claim indemnification issues would not be heard during oral argument

scheduled for November 17, 2017. The letter also confirmed that the trial court

scheduled argument on the indemnification issues for December 1, 2017, and

that all briefs must be filed by November 27, 2017.

      On November 17, 2017, the trial judge heard oral argument on all opposed

motions against plaintiffs. Those motions were: Tamko's motion for summary

judgment; the McEwans' motions for summary judgment based on plaintiffs'

lack of proof of damages, failure to mitigate, and liability; and BMCC's

summary judgment motion pursuant to the statute of limitations and other

defenses. The court reserved decision.

      On November 22, 2017, plaintiffs filed a motion on short notice to adjourn

the trial date and reschedule the motions for summary judgment that were not


                                                                           A-2088-17T3
                                       12
fully briefed.   On November 30, 2017, plaintiffs filed a supplemental

certification in further opposition to the McEwans' motion for summary

judgment for failure to prove damages.

      Also on November 30, 2017, the trial judge issued a statement of reasons

granting summary judgment to all defendants, and entered numerous orders on

November 30, 2017, and December 1, 2017, reflecting his decision, and also

dismissing all cross-claims.

                                      III.

      In this appeal, we focus on the summary judgment dismissals anchored in

plaintiffs' lack of proof of damages, which are dispositive. We summarize the

relevant undisputed facts and circumstances from the summary judgment record.

      BMCC purchased the property in 2004 with the intention to build a home

for the McEwans. The 7000 square-foot residence was located on a 5.4 acre lot.

Construction began that year and the certificate of occupancy issued on August

4, 2005.

      BMCC was the general contractor for the construction of the home.

Robert was the sole shareholder of BMCC. As the general contractor, BMCC

retained the various subcontractors for construction.




                                                                      A-2088-17T3
                                      13
      Grant was the framing subcontractor for the project and performed the

rough framing and installation of windows. A&A installed stucco on the house

and detached three-car garage.     Maggio installed the foundation walls and

footings.

      Giamike installed Tamko roof shingles on the home in September 2004,

and on the pool shed and detached garage in September 2005. Tamko had a

limited warranty for the Lamarite roofing shingles used by Giamike. The limited

warranty was written on each shingle tile, and permitted the original owner to

transfer the warranty to subsequent purchasers only once and only during the

first two years after purchase.

      Janet acquired title to the property from BMCC after the completion, and

she and Robert lived in the home until its August 21, 2012 sale to plaintiffs.

Plaintiffs purchased the residence from her in May 2012, in "as is" condition for

$2,850,000.

      On May 24, 2012, prior to the closing, Tri-State inspected the home on

plaintiffs' behalf. Tri-State was unable to access the roof during the inspection

because of overcast and rainy weather, plus the "significant pitch" of the roof .

Additionally, some areas in the attic were inaccessible because they were too

small. Ava observed portions of the inspection and remembered that Tri-State


                                                                         A-2088-17T3
                                      14
inspected the bedrooms, kitchen, and foyer. Tri-State did not observe any water

leakage even though it was raining at the time, but did observe stains from

previous water leaks in the unfinished attic above the garage.

        During Superstorm Sandy in late October 2012, approximately 100

shingles were blown off the roof. On November 5, 2012, Tri-Con Construction,

Ltd. (Tri-Con) issued a proposal to plaintiffs to replace 100 shingles and roof

caps.      Tri-Con fixed the roof damage using Lamarite shingles left by the

McEwans. Tri-Con did not observe any other damage to the roof during the

repairs.

        Plaintiffs filed a homeowner's insurance claim with their carrier, Chubb

Insurance Co., on November 6, 2012, claiming that Superstorm Sandy damaged

the roofing shingles, a window, and some siding. Chubb closed the insurance

claim file in February 2013, because plaintiffs failed to respond to its inquiries .

        On November 7, 2012, Ava called Tamko to open a claim under Tamko's

limited warranty, and on April 8, 2013, she submitted a written warranty claim.

Tamko denied plaintiffs' warranty claim on May 5, 2013, because of the two -

year non-transferability clause.

        Ava alleged that she "notice[d] potential problems" with the home such as

"a rotten window and several leaks," in September 2012, before Superstorm


                                                                            A-2088-17T3
                                        15
Sandy. While living in the home, the McEwans only observed water leakage

through some windows manufactured by Pella in the unfinished attic area of the

home and from an opening for a lightning rod through the roof. Tri-Con had

caulked sealant around the lightning rod in 2011, waterproofed the chimney next

to it, and replaced small pieces of shingle around it.

      In an April 2013 letter, plaintiffs' counsel notified the McEwans' attorney

of the alleged defects discovered in the home. In a letter dated April 15, 2013,

the McEwans' counsel informed plaintiffs "for settlement purposes only" that

the McEwans were "agreeable to purchasing back" the residence from plaintiffs.

On August 1, 2013, plaintiffs provided a "settlement book," which consisted of

a list of cost estimates for the correction of the defects. Settlement discussions

continued into at least January 2014.

      Plaintiffs rented a townhouse to live in while they started work on the

home. Plaintiffs allege they attempted to remediate the defects and removed

sheetrock, most of which had been removed by April 21, 2014. They retained

additional consultants as exposed areas in the home revealed other conditions

after sheetrock had been removed.

      In a letter from plaintiffs' counsel dated July 14, 2014, plaintiffs notified

defendants that they decided to demolish the entire residence "in light of the cost


                                                                           A-2088-17T3
                                        16
and the discovery of pervasive mold," and build a new home on the site.

However, in November 2017, Ava certified that they decided to demolish the

home based on a combination of factors that included mold but also included

"labor intensive" defects, stigma attached to having to disclose the mold, and

their architect's "unwillingness" to "stand behind a substantially new structure"

if built on the old foundation.

      Plaintiffs' July 14, 2014, letter also stated that if defendants wanted to

conduct inspections of the property, they needed to do so before July 25.

Plaintiffs would give notice when the stucco and stone work would be removed

from the façade of the house so that anyone who wished to be present could

observe that phase of the demolition.

      BMCC's counsel and an expert inspected the home on July 21, 2014. In a

letter dated July 25, 2014, BMCC stated that the expert was not able to

"adequately and properly assess plaintiffs' claims based on the limited

information available from plaintiffs," and that a preliminary report specifically

identifying alleged construction defects would enable adequate assessment of

the allegations.    BMCC, therefore, requested that plaintiffs refrain from

demolishing the home until such a report was produced, and its expert had

adequate time to review it, otherwise defendants would be prejudiced by


                                                                          A-2088-17T3
                                        17
destruction of evidence.    Maggio's and Tamko's counsel also sent letters

notifying plaintiffs that demolition of the home would result in sanctions . By

August 2014, all of the insulation had been removed.

      In May 2015, plaintiffs demolished the entire home, including the

concrete basement; only the detached three-car garage remained. Plaintiffs'

architect, Tomasz Adach, created plans for the new 23,044 square foot

residence. The plans were filed on October 6, 2015.

                                      IV.

Plaintiffs' Experts

      Plaintiffs retained numerous experts and consultants to generate reports

on the alleged construction defects that existed between 2012 and 2015.

Frederick Larson, with EnviroVision Consultants, Inc., wrote a report dated

February 24, 2014, addressing mold remediation procedures. He wrote another

report, dated April 17, 2014, identifying additional areas of mold after the

removal of building materials that had previously covered studs, insulation, and

sheathing. He recommended plaintiffs continue to follow the mold remediation

procedure identified in the initial report. EnviroVision obtained swab surface

and bulk material samples on June 13, 2014, at the request of plaintiffs after

"substantial demolition" had occurred.


                                                                        A-2088-17T3
                                      18
      In a June 23, 2014 report, Larson noted additional areas of moisture and

fungal growth, and again recommended plaintiffs follow the initial remediation

plan and hire a professional mold remediation company to perform the required

abatement and cleanup. A final October 24, 2014 report recommended that

plaintiffs "look[] into the cost and other benefits of partial or complete

demolition of the house to see if that option [was] economically feasible or

reasonable when weighing [their] options." Should plaintiffs choose fungal

remediation, the use of a professional mold remediation company was

recommended.

      Anthony    Piccione,   from    Building    Evaluations,   Inc.,   created    a

"Replacement Cost Estimate" dated December 1, 2014, and a revised report

dated May 18, 2016.       Piccione initially projected reconstruction costs of

$3,897,902. His revised report increased the costs to $4,050,535.

      SOR Testing Laboratories, Inc. issued findings on laboratory testing of

the slate roofing on December 3, 2014.          The company concluded that the

shingles were prematurely weathered and had completed approximately 66% of

the service life in nine years, estimating that only two or three years of service

life remained.




                                                                           A-2088-17T3
                                       19
      A real estate appraiser, Jon Brody, from Appraisal Consultants Corp., on

April 27, 2015, assessed the subject property's land value as $703,000 . In

valuing the property, Brody assumed that the residence had no economic value

and that "even though the structures remain[ed] on the site, they [were not]

valued." He testified at his deposition that plaintiffs had specifically limited the

scope of his report to valuing only the land.

      Frederick A. Porcello, on behalf of Porcello Engineering, Inc., on April

12, 2016, identified fifty-six alleged construction defects in writing. During his

deposition, Porcello noted that his company did not perform a cost analysis of

the home deficiencies.

      After oral argument, plaintiffs submitted a certification on November 30,

2017, acknowledging that the Porcello report named "certain defects" that were

not previously identified "in all likelihood because not all defects could be

discovered or confirmed until demolition had occurred." Plaintiffs attached two

more documents: a July 1, 2014, letter from plaintiffs' architect, Adach; and a

February 5, 2015 report from Todd Heacock, P.E., of Warren Professional

Services, L.L.C.

      Adach's letter stated that the "numerous deficiencies to be repaired or

replaced and their value equate a new construction; hence the cost of materials


                                                                            A-2088-17T3
                                        20
would be the same for new construction as for reconstruction work." He also

wrote that "the labor costs for the reconstruction would be substantially higher"

and recommended they build a new home.

      Heacock's report addressed his observations and opinions about the

alleged construction deficiencies.    He stated that the effort to replace and

remediate the various issues with the alleged defects, such as roofing, mold, and

framing, would be labor intensive.

Defendants' Experts

      BMCC submitted in support of summary judgment an expert report from

Jonathon P. Dixon & Associates, P.C., Professional Engineering. This report

addressed numerous documents, including Larson's EnviroVision reports, the

SOR report, Porcello's construction defects report, Adach's recommendation

letter, and Piccione's building replacement cost estimate. The report disputed

the conclusions and recommendations made by plaintiffs' experts.

      Gerry Ross, a Tamko employee, also prepared an expert report on Tamko's

behalf. Ross's report opined that the roof shingles were improperly installed in

numerous locations, that the shingles were not defective, there was no

manufacturing defect that caused leaks, that if leaks did occur they did not result




                                                                           A-2088-17T3
                                       21
from any design or manufacturing defect in the shingles, and that the shingles'

design did not pose a hazard for anyone attempting to walk or stand on the roof .

      In June 2016, Mark Sussman of Lasser Sussman Associates, LLC,

completed a real estate appraisal of the home as of April 15, 2013, at the request

of all defendants. He opined that the market value of the property as of that

2013 date was $2,225,000.

                                        V.

      In a written statement of reasons, the trial court first addressed the statute

of limitations issue. It rejected plaintiffs' assertion that the discovery rule

applied to toll the time from which the statute began to run, reasoning that the

discovery rule did not apply in contract cases. The trial court found that the

statute of limitations had expired in 2011, six years after substantial completion

of the home. It concluded that the statute of limitations was an "absolute bar to

recovery."

      The court next briefly addressed the product liability claims, holding that

the Products Liability Act (PLA), N.J.S.A. 2A:58C-1 to -11, subsumed those

claims. With regard to defendants' spoliation claims, the judge found that

plaintiffs demolished their home after defense counsel notified them of the

potential spoliation issue. Doing so "absolutely impaired the ability of the


                                                                            A-2088-17T3
                                       22
defendants to test the alleged 'mold' to counter the plaintiffs' claim that they

were forced to demolish their home on this basis," and that it was "crucial

evidence" that went to the heart of the case. The court held that plaintiffs'

spoliation of the evidence mandated dismissal of the complaint as the sanction.

      Most significantly, the trial court found that plaintiffs failed to establish

damages, through expert opinion or otherwise. Specifically, plaintiffs presented

no evidence as to the cost of repairs, the diminution in value of the home as a

result of any alleged defects, or even that the house was unrepairable. Plaintiffs'

"testimony alone as to their reason for demolishing the home [was] insufficient

as a matter of law." The discovery plaintiffs presented did not support "any

proper measure of damages," as there was no expert opinions as to the impaired

property value.

      The "so-called quotes to perform work [were] mere hearsay." It held that

there were "myriad other legal issues presented by the various defendants which

[had] been reviewed by the court," but that based upon its analysis of the other

issues discussed in the statement of reasons, it was "abundantly clear that

summary judgment" was appropriate.

      Thus, the court concluded that plaintiffs failed to present genuine issues

of material facts. Furthermore, Robert could not be held personally liable to


                                                                           A-2088-17T3
                                       23
plaintiffs because he was not an owner of the home. BMCC had no liability to

plaintiffs as a general contractor because it was not legally responsible for its

subcontractors. Tamko was entitled to summary judgment because plaintiffs

failed to present any expert evidence as to the shingles' defects, and failed to file

suit within the time required by the warranty. Tri-State had no liability based

upon its contract's express provisions.

                                             VI.

      Now on appeal, plaintiffs assert the following errors in the grant of

summary judgment:

             POINT I: THE COURT ERRED IN REFUSING TO
             ADJOURN SUMMARY JUDGMENT MOTIONS
             AND THE TRIAL ON CONSENT OF ALL PARTIES.

             POINT II: THE COURT ERRED IN DECIDING
             SUMMARY JUDGMENT MOTIONS WHEN THE
             OPPOSING        PARTIES      REQUESTED
             ADJOURNMENTS ON CONSENT AND ADVISED
             THAT THEY INTENDED TO FILE FACTUAL AND
             LEGAL OPPOSITION.

             POINT III: THE COURT ERRED IN DECIDING
             SUMMARY JUDGMENT MOTIONS THAT WERE
             RETURNABLE LESS THAN 30 DAYS PRIOR TO
             TRIAL, IN CONTRAVENTION OF R. 4:46-1.

             POINT IV: THE COURT ERRED IN GRANTING
             SEVERAL SUMMARY JUDGMENT MOTIONS
             WITHOUT      CITING  THE   SUPPOSEDLY


                                                                             A-2088-17T3
                                        24
UNDISPUTED FACTS AND THE APPLICABLE
LAW SUPPORTING THOSE DECISIONS.

POINT V: THE COURT ERRED IN GRANTING
SUMMARY JUDGMENT        MOTIONS   WHEN
MULTIPLE DISPUTED MATERIAL FACTS
EXISTED, AND THE COURT FAILED TO AFFORD
THE BENEFIT OF THE DOUBT TO THE PARTY
OPPOSING SUMMARY JUDGMENT.

POINT VI: THE COURT ERRED IN FAILING/
REFUSING TO CONSIDER SUPPLEMENTAL
SUBMISSIONS IN OPPOSITION TO MOTIONS
SEEKING RELIEF REGARDING ALLEGED
SPOLIATION OF EVIDENCE.

POINT VII: THE COURT ERRED IN RELYING
UPON CERTAIN FACTS THAT WERE CONTRARY
TO FACTS CITED BY EITHER THE MOVING
PARTY OR OPPOSING PARTY.

POINT VIII : THE COURT MADE PATENTLY
INCORRECT RULINGS ON LEGAL ISSUES ON
SEVERAL MOTIONS.

POINT IX: SUMMARY     JUDGMENT     WAS
IMPROPERLY    ENTERED    IN  LIGHT  OF
CONFLICTING EXPERT OPINIONS.

POINT X: IN REVERSING AND REMANDING,
THE APPELLATE DIVISION SHOULD RULE OUT
THAT SUMMARY JUDGMENT COULD NOT
HAVE BEEN GRANTED TO THE DEFENDANTS
AND THEREFORE THE CASE SHOULD BE
REMANDED FOR TRIAL, NOT FOR FURTHER
MOTION ARGUMENT.



                                          A-2088-17T3
                  25
            POINT XI: IF THE DECISIONS ARE REVERSED,
            AND THE MOTIONS ARE REMANDED, THEY
            SHOULD BE ASSIGNED TO A DIFFERENT JUDGE.

            POINT XII:  IF  THE   DECISIONS  ARE
            REVERSED, AND THE CASE IS REMANDED, IT
            SHOULD BE REMANDED TO A DIFFERENT
            COUNTY.

      By way of separate appeal, BMCC raises the following points:

            POINT I: THE TRIAL COURT ERRED IN
            GRANTING DEFENDANT GIAMIKE'S MOTION
            FOR SUMMARY JUDGMENT AGAINST BMCC.

            POINT II: THE             SUBCONTRACT
            INDEMNIFICATION CLAUSE IS ENFORCEABLE
            AND       REQUIRED     SUBCONTRACTOR
            DEFENDANTS TO INDEMNIFY BMCC FOR EVEN
            BMCC'S OWN NEGLIGENCE, WHICH AS A
            MATTER OF LAW WAS NONE.

            POINT III: THE TRIAL COURT ERRED IN
            CANCELLING ORAL ARGUMENT AND SUA
            SPONTE DISMISSING BMCC'S CROSS-CLAIMS
            AGAINST        THE     SUBCONTRACTOR
            DEFENDANTS.

      Because plaintiffs failed to produce proof of damages, we only address

the claim of error regarding that issue. The patchwork of expert reports and

opinions plaintiffs obtained simply did not fill the void. The remaining issues

plaintiffs raise are made moot by the disposition.




                                                                       A-2088-17T3
                                      26
                                      VII.

      "An appellate court reviews an order granting summary judgment in

accordance with the same standard as the motion judge." Bhagat v. Bhagat, 217

N.J. 22, 38 (2014). That standard requires the court to "review the competent

evidential materials submitted by the parties to identify whether there are

genuine issues of material fact and, if not, whether the moving party is entitled

to summary judgment as a matter of law." Ibid. (citing Brill v. Guardian Life

Ins. Co. of Am., 142 N.J. 520, 540 (1995)); R. 4:46-2(c). If "a legal issue is

involved in the absence of a genuine factual dispute, that standard is de novo,

and the trial court rulings 'are not entitled to any special deference.'" Henry v.

N.J. Dep't of Human Servs., 204 N.J. 320, 330 (2010) (quoting Manalapan

Realty, LP v. Manalapan Twp. Comm., 140 N.J. 366, 378 (1995)).

      "An issue of fact is genuine only if, considering the burden of persuasion

at trial, the evidence submitted by the parties on the motion, together with all

legitimate inferences therefrom favoring the non-moving party, would require

submission of the issue to the trier of fact." R. 4:46–2(c). The "'genuine issue

[of] material fact' standard mandates that the opposing party do more than

'point[] to any fact in dispute' in order to defeat summary judgment." Globe




                                                                          A-2088-17T3
                                       27
Motor Co. v. Igdalev, 225 N.J. 469, 479 (2016) (alterations in original) (quoting

Brill, 142 N.J. at 529).

      N.J.R.E. 101(b)(2) defines the "burden of producing evidence" as "the

obligation of a party to introduce evidence when necessary to avoid the risk of

a judgment or peremptory finding against that party on an issue of fact." That

burden "has been described as so light as to be 'little more than a formality. '"

State v. Segars, 172 N.J. 481, 494 (2002) (quotations omitted) (quoting Mogull

v. CB Commercial Real Estate Co., Inc., 162 N.J. 449, 469 (2000)). Moreover,

that burden "is met whether or not the evidence produced is found to be

persuasive." Ibid.

       Compensatory damages are designed "to put the injured party in as good

a position as he would have been if performance were rendered as promised."

St. Louis, L.L.C. v. Final Touch Glass & Mirror, Inc., 386 N.J. Super. 177, 188

(App. Div. 2006) (quoting 525 Main St. Corp. v. Eagle Roofing Co., 34 N.J.

252, 254 (1961)). Generally, the appropriate award of damages is the diminution

in the value of the property or the reasonable cost of restoring or repairing the

damage. Velop, Inc. v. Kaplan, 301 N.J. Super. 32, 64 (App. Div. 1997).

      "Damages for defective construction, whether those damages are the result

of a breach of contract or negligence of the contractor, are often determined by


                                                                         A-2088-17T3
                                      28
using the reasonable cost of remedying the defects unless that cost is clearly

disproportionate to the property's probable loss of value." St. Louis, L.L.C., 386

N.J. Super. at 188. When "the cost of repairs vastly exceeds . . . the probable

market value of the property," then it may be unfair to use the restoration-cost

method of quantifying property damage. Mosteller v. Naiman, 416 N.J. Super.

632, 638 (App. Div. 2010) (alteration in original) (quoting Correa v. Maggiore,

196 N.J. Super. 273, 285 (App. Div. 1984)).

      Moreover, if the cost-of-repairs approach would result in "unreasonable

economic waste," then that method should not be employed. Ibid. (quoting

Correa, 196 N.J. Super. at 285). "However, reasonable repair costs that exceed

the diminution of the property's value are appropriate 'in some circumstances[,

such as] where the property owner wishes to use the property rather than sell

it.'" Ibid. (alterations in original) (quoting Velop, Inc., 301 N.J. Super. at 64);

cf. St. Louis, L.L.C., 386 N.J. Super. at 191-92 (explaining the damages in that

case would not cause economic waste because the damage award was "not in

excess of the value of the property, nor would it permit a substantial upgrade of

the house").

      To evaluate which method of quantifying damages is appropriate, parties

must present expert opinions providing the value of the impaired property and


                                                                           A-2088-17T3
                                       29
cost of repairs or restoration. See St. Louis, L.L.C., 386 N.J. Super. at 193-94

(relying on expert opinion when determining that the trial court did not err in

ruling that the cost of repair was the proper element of consideration for

determining damages); Velop, Inc., 301 N.J. Super. at 64-66 (holding that the

proper measure of damages was the difference between the contract price and

the market value of the property because the expert opinion presented a

restoration cost that would have resulted in approximately two million dollars

more than the value of the property).

                                        VIII.

      Here, the trial court granted defendants' motions for summary judgment

because plaintiffs did not present proof of damages despite producing many

expert opinions.    Their discovery "did not support any proper measure of

damages." Plaintiffs did not present expert testimony as to the value of the

impaired property. This glaring void in plaintiffs' proofs means there is no

genuine issue of material fact which is in dispute, and that defendants are

entitled to judgment as a matter of law. See Brill, 142 N.J. at 540.

      Plaintiffs on appeal argue that their experts did present evidence as to the

costs of repairs and appraised value of the home, and that the parties' conflicting

expert reports should have prevented summary judgment. In support of the


                                                                           A-2088-17T3
                                        30
argument that summary judgment is not appropriate where there are conflicting

expert opinions, plaintiffs rely on Davin, LLC v. Daham, 329 N.J. Super. 54

(App. Div. 2000). But Davin was a legal malpractice case in which the trial

judge granted summary judgment by relying on his prior experience as a

practicing attorney in knowing that a tenant's lawyer never orders a title search

before advising a client to enter into a lease. Id. at 71. We determined that the

conflicting certifications created a genuine issue of material fact as to whether

ordering a title search for a commercial tenancy was necessary competent

representation. Ibid. That fact was certainly material to the dispute between the

parties. The disputes here are not material.

      Plaintiffs name Porcello, Brody, Piccione, Larson, Ali Gurhan of S OR

Testing Laboratories, and Greg Gerdes of Pella Construction as "nominated

experts for whom the defendants did not produce opposing experts[.]"

      None of the experts' reports plaintiffs submitted, however, would enable

a trier of fact to properly assess construction defect damages. And that is the

issue—whether those reports would aid a jury in assessing damages. Certainly,

the experts identified defects, the value of the land, the existence of mold, and

issues with the roofing shingles, however, none opine as to the financial




                                                                         A-2088-17T3
                                      31
consequences of plaintiffs' allegations regarding the harm inflicted by

defendants.3

        Porcello, for example, when asked regarding the cost of remediation of

foundation walls at deposition, testified that his firm "[did not] do a cost analysis

on anything." His report did not conclude that the defects required complete

demolition and reconstruction of the residence.

        Contrary to plaintiffs' contention, Brody did not appraise the value of the

property and "determine[] that the home itself had zero value, and the only

positive value to the Property was for the land itself." Brody's letter began with

the most significant assumption made in the valuation—that "based on extensive

engineering reports, . . . the single family home and all additional improvements

on the property, due to various forms of damage over time, have no economic

value or economic contributory value to the overall property." At deposition,

Brody testified that plaintiffs defined the limits of his report, and instructed his

firm not to value the improvements made on the land.

        Piccione's report provided only the estimated cost of reconstructing the

home. The report did not address any estimate to repair the home prior to




3
    No reports by Gerdes are included in the appellate record provided to us.
                                                                             A-2088-17T3
                                        32
demolition or whether the cost to demolish and rebuild would have been less

than to repair.

      Larson's report related to how the remediation process should occur,

including ways to prevent the spread of contamination and the required use of

protective equipment.     No conclusions or opinions as to the level of

contamination in the residence, the need to demolish the home, or a cost for the

remediation process were provided. Larson's report detailed the steps necessary

to remediate the home without demolition. His subsequent reports also only

identified additional fungal issues, and although his last one recommended

exploration of the notion of demolition versus remediation expenses, the report

did not do so and no numbers were included. Indeed, Larson testified that he

"never told [Ava] that she should" demolish the entire house and learned

plaintiffs had done so the day before deposition. He never discussed with Ava

the cost of performing the remediation.

      Gurhan's report did not state that the cost of replacing the roof shingles

merited demolition of the residence. Rather, the report concluded that some of

the shingles were improperly installed and prematurely weathered, and

estimated the remainder of the shingles' life would be only another two or three




                                                                        A-2088-17T3
                                      33
years. Some of the roofing experienced "early failure" but that does not equate

to values that would enable a jury to determine damages.

      In their reply brief, plaintiffs contend that Adach's letter warranted denial

of summary judgment because it indicated demolition was necessary. Even

though Adach was not designated as an expert, his letter should be considered

because it was "based on his personal observations at the jobsite." Since it sets

forth reasons for his recommendation, it is admissible as a lay opinion. This

argument, however, is raised in a footnote, and thus we do not address it. See

Almog v. Israel Travel Advisory Serv., Inc., 298 N.J. Super. 145, 155 (App. Div.

1997) (stating that courts will not "countenance the raising of additional legal

issues" in footnotes and "need not respond to oblique hint and assertions made"

within them). The letter makes no mention of damages, or of any calculations

contrasting the cost to repair, demolish, or rebuild.

      As consequential damages are the remedy for plaintiffs' claims against

defendants, and a required element to establish some of the causes of action, the

order granting summary judgment based on plaintiffs' lack of proper proof of

damages is legally correct and dispositive.      See, e.g., Globe Motor Co. v.

Igdalev, 225 N.J. 469, 482 (2016) (identifying damages as an element for a

breach of contract claim); D'Agostino v. Maldonado, 216 N.J. 168, 184-85


                                                                           A-2088-17T3
                                       34
(2013) (stating that a claim under the CFA requires damages); Carroll v. Cellco

P'ship, 313 N.J. Super. 488, 502 (App. Div. 1998) (naming damages as an

element in a claim for negligent misrepresentation). 4

      Plaintiffs further allege that they presented evidence that they suffered

damages in the form of alternate living expenses and costs to investigate the

alleged defects, which did not require expert testimony, and which the court did

not consider. However, the document plaintiffs cite in support of this assertion

is a chart they generated that identified alleged costs they incurred, without any

receipts, invoices, or other supportive evidence.

      Many of the "disputed" facts plaintiffs rely on are just the expert opinions.

However, even accepting plaintiffs' expert opinions as true for summary

judgment purposes, they do not establish the facts necessary to support their

claim. Although an expert provided an estimate of the cost of rebuilding the

home, they could not give any estimate of what the costs would have been to

remediate, or even whether demolition was necessary in the first place.



4
  Plaintiffs also argue the trial court erred in finding no basis for liability against
BMCC, the McEwans, Tamko, Tri-State, and Maggio in their reply brief. This
too is improper, however. See In re Bell Atl.-N.J., Inc., 342 N.J. Super. 439,
442 (App. Div. 2001) ("It is improper to introduce new issues in a reply brief.");
Liebling v. Garden State Indem., 337 N.J. Super. 447, 465-66 (App. Div. 2001)
("[A]n issue not briefed . . . is deemed waived.").
                                                                               A-2088-17T3
                                         35
Similarly, plaintiffs' real estate expert valued the land only and "assumed" the

house was of no value, but did not come to his own conclusion. See Igdalev,

225 N.J. at 479 (stating that the party must do more than point to any fact in

dispute). Having reviewed the voluminous materials submitted, and drawing all

inferences in favor of the non-moving parties, we reach the inescapable

conclusion that defendants are entitled to judgment as a matter of law. See R.

4:46-2(c).

                                       IX.

      Having found that plaintiffs' claims were properly dismissed, we now

reach the issue of BMCC's cross-claims for counsel fees and court costs. BMCC

entered into subcontractor agreements with Giamike, A&A, Grant, and Maggio

for the construction of the residence.        These agreements each included

enumerated paragraphs addressing indemnification:

             1. Subcontractor agrees to defend, indemnify, and hold
             Contractor [BMCC] harmless and, if requested by
             Contractor [BMCC], the Owner, their consultants,
             agents and employees of any of them, from and against
             any and all claims, suits, losses or liability, including
             attorneys' fees and litigation expenses, for or on
             account of injury to or death of persons, including
             subcontractor's employees, or damage to or destruction
             of property, or any bond obtained for the same, arising
             out of or resulting from any act or omission, or alleged
             act or omission, of Subcontractor, its employees or


                                                                         A-2088-17T3
                                       36
             agents, whether caused in part or by a party indemnified
             hereunder.

      BMCC contends that plaintiffs' lawsuit required Giamike to reimburse it

as called for by the agreement between general and subcontractor, and that it

was not necessary for BMCC to prove Giamike caused the alleged damage.

BMCC contends the trial judge erred by granting Giamike's motion for summary

judgment and dismissing its cross-claims against the other subcontractor

defendants without either explaining its analysis and without oral argument on

the issue.

      Maggio and Grant argue that we should exercise original jurisdiction and

render a decision, while A&A argues the trial court's lack of support is harmless

error because we review issues of law de novo.

      We rarely exercise original jurisdiction. As our Supreme Court has said,

our

             [r]esort to original jurisdiction is particularly
             appropriate to avoid unnecessary further litigation, as
             where the record is adequate to terminate the dispute
             and no further fact-finding or administrative expertise
             or discretion is involved, and thus a remand would be
             pointless because the issue to be decided is one of law
             and implicates the public interest.

             [Price v. Himeji, L.L.C., 214 N.J. 263, 294 (2013)
             (alteration in original) (quoting Vas v. Roberts, 418
             N.J. Super. 509, 523-24 (App. Div. 2011)).]

                                                                         A-2088-17T3
                                       37
      The interpretation and construction of a contract is a matter of law and

thus we review the trial court's decision de novo. Kaur v. Assured Lending

Corp., 405 N.J. Super. 468, 474 (App. Div. 2009); Manalapan Realty, 140 N.J.

at 378.

      Trial courts are required to "find the facts and state its conclusions in

accordance with R. 1:7-4." R. 4:46-2(c). As such, a "trial judge is obliged to

set forth factual findings and correlate them to legal conclusions," and " [t]hose

findings and conclusions must then be measured against the standards set forth

in [Brill, 142 N.J. at 540]." Great Atl. & Pac. Tea Co., Inc. v. Checchio, 335

N.J. Super. 495, 498 (App. Div. 2000). "Cross-motions for summary judgment

do not preclude the existence of fact issues." Ibid.

      Moreover, Rule 1:6-2(d) requires that a request for oral argument "shall

be granted as of right." If a trial court "decides the motion on the papers despite

a request for oral argument, the trial court should set forth in its opinion its

reasons for disposing of the motion for summary judgment on the papers in its

opinion." LVNC Funding, L.L.C. v. Colvell, 421 N.J. Super. 1, 5 (App. Div.

2011). We have reversed summary judgment where a trial court did not address

the movant's request for oral argument and did not provide on the record a basis



                                                                           A-2088-17T3
                                       38
for its relaxation of Rule 1:6-2. Great Atl. & Pac. Tea Co., 335 N.J. Super. at

497-98.

      Here, the trial court did not state on the record nor did the orders for

dismissal set forth factual findings or draw legal conclusions about BMCC's

cross-claims, making this matter appropriate for a remand. Further aggravating

this error was the trial court's failure to hold oral argument on Giamike's motion

for summary judgment on the indemnification issues raised by BMCC's cross-

claims. It had scheduled argument, but then cancelled it after the parties argued

the motions against plaintiffs. But the issue was not addressed during that

November 17, 2017 argument.

      The only reference in the statement of reasons to that cross-claim is a

sentence that "Giamike filed a motion for summary judgment reciting much of

the same argument as Tamko but stating that there is no proof that the roof was

defectively installed and that BMCC indemnified it as a subcontractor." The

trial court also concluded that BMCC had "no liability to plaintiffs as a general

contractor is not legally responsible for its subcontractors." The court ended its

statement of reasons by noting there were "myriad other legal issues presented

by the various defendants which have been carefully reviewed by the court,




                                                                          A-2088-17T3
                                       39
however, based upon the above analysis it is abundantly clear that summary

judgment is appropriate."

      The interpretation of this provision is not purely legal, as the liability of

the subcontractor defendants and BMCC, and the impact of BMCC's liability, if

any, are contested. The subcontractor defendants argue the contracts cannot in

reason require them to indemnify BMCC for its own negligence, while BMCC

contends the contracts do provide for that contingency, but that it was not

negligent.

      Giamike also argues that the New Jersey Property-Liability Insurance

Guaranty Association Act (NJPLIGA), N.J.S.A. 17:30A-1 to -20, precludes

BMCC from seeking indemnification, because of Giamike's insurance carrier's

liquidation. Again, the trial court made no findings or conclusions, or even

addressed this argument in any form, in its statement of reasons or on the record.

      Contrary to the rule, the court neither made factual findings, drew legal

conclusions, or even allowed oral argument.         Thus, the orders dismissing

BMCC's cross-claims must be remanded.

      The orders granting summary judgment against plaintiffs are affirmed; the

order granting Giamike summary judgment against BMCC is reversed; and the




                                                                           A-2088-17T3
                                       40
orders dismissing BMCC's cross-claims against A&A, Giamike, Grant, and

Maggio, are remanded for further proceedings on BMCC's cross-claims.

     Affirmed in part; reversed and remanded in part.




                                                                   A-2088-17T3
                                    41